Citation Nr: 1427226	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to in-service Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1964 to August 1967, which included one year of service in the Republic of Vietnam.  The Veteran died in May  2004; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the New York, New York, United States Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a hearing conducted by the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is in the Veteran's file.

In June 2012 and May 2013, the Board remanded the Appellant's claim for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in May 2004, and his death certificate states his immediate cause of death was metastatic esophageal carcinoma.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  The Veteran developed esophageal cancer many years after service.

4.  Esophageal cancer is not a disease for which service connection is presumptively awarded based on presumed in-service Agent Orange exposure during Vietnam service.

5..  A probative VA medical opinion rendered in 2014 confirms that the cause of the Veteran's death was esophageal cancer, which had metastasized to the Veteran's lungs and brain, and that the Veteran did not have primary lung cancer.

6.  The 2014 VA medical opinion concludes that the Veteran's esophageal cancer is unrelated to the his presumed in-service Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of December 2008 satisfied the duty to notify provisions.  This letter explained the criteria for establishing service connection for the cause of the Veteran's death.  The April 2009 rating decision and August 2010 informed the appellant that the Veteran was not service-connected for any disabilities at the time of his death.  The claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  

The Veteran's service treatment records and private treatment records have been obtained.  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  A VA medical opinion was obtained in February 2014; the record does not reflect that this opinion is inadequate for rating purposes.  The medical opinion is unequivocally stated, predicated on an accurate and thorough review of the Veteran's claim file, and supported by a sufficient rationale.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection for the Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death, which his death certificate captions as metastatic esophageal carcinoma.  The Veteran was diagnosed with esophageal cancer in 2000, and his medical records reflect that cancerous cells discovered in his right lung and brain were characterized as metastases of his esophageal cancer.  

The appellant contends that the Veteran's lung cancer was a primary cancer site, rather than a metastasization of his esophageal cancer, thereby entitling her to service connection for the cause of his death pursuant to regulatory provisions that include respiratory cancers, such as lung cancer, among the list of enumerated diseases that are presumed to be secondary to in-service herbicide exposure.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  

While the Veteran may be presumed to have had such herbicide exposure based on his service in the Republic of Vietnam, esophageal cancer is not among the list of enumerated diseases for which service connection based on presumed herbicide exposure is automatically established.  See U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  Rather, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 79 Fed. Reg. 20308 (April 11, 2014) (specifically stating that esophageal cancer is not among the diseases that are presumed to have resulted from herbicide exposure). 

The Veteran's service treatment records fail to reflect any finding, complaint, or treatment for esophageal cancer, and the appellant does not contend that the Veteran's esophageal cancer, which was first detected in 2000, had its onset in service.  Rather, the appellant contends that the Veteran developed primary lung cancer (as opposed to metastasized esophageal cancer of the lungs) as the result of his exposure to herbicides during his period of service in the Republic of Vietnam, and that this primary lung cancer contributed to his cause of death.  As the appellant is a lay person, she is not competent to determine the nature of the cancer present in the Veteran's lungs, and probative medical evidence is required to decide the claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Oncology treatment records from 2000 to 2004 reflect that esophageal cancer was diagnosed in 2000.  In 2001, a cancerous nodule was detected in the left lung.  In an initial assessment in July 2001, the nodule was deemed most likely esophageal cancer, with the caveat that a diagnosis of primary lung cancer could not be completely excluded.  In August 2001, after analyzing the results of a second biopsy, the cancer was determined to be consistent with the Veteran's initial esophageal cancer biopsies, and thus determined to be metastasized esophageal cancer.  

In support of her contention that the Veteran had primary lung cancer, the appellant submitted medical opinions authored in December 2008 and April 2012 by two of the Veteran's private treating oncologists. 

In September 2008, one of the treating oncologists stated that although the cancer of the Veteran's lung was determined to be metastatic esophageal cancer by a medical pathologist, it is possible that the Veteran's lung lesion was primary lung cancer, which in turn metastasized to his brain, as metastisization to the brain would be a common clinical course for lung cancer.  The oncologist suggested that any archived tissue from the initial lung biopsy would be beneficial in revisiting the pathology of the cancer found in the lung.  

The Board remanded the claim to obtain any archived tissue from the initial lung biopsy, requesting that the appellant complete related release forms to allow VA to request this evidence, but the appellant failed to do so.

As this September 2008 medical opinion uses speculative language, noting only that it is possible that the cancer detected in the Veteran's lung was primary cancer, the opinion lacks probative value.

In opinions rendered in September 2008 and April 2012, another treating oncologist stated that he believes that the Veteran died of metatastic esophageal cancer; however, he could not state with 100 percent certainty that the Veteran did not have primary lung cancer, and that such an etiology should be considered for benefit purposes.  In opinions rendered in April 2012, the oncologist reiterated that, although the Veteran's lung adenocarcinoma (which contributed to his cause of death) was pathologically determined to be consistent with metastatic esophageal cancer, the oncologist could not state with certainty that the cancer present in the Veteran's lung was not primary lung cancer.  The oncologist indicated that a diagnosis of lung was possible given the Veteran's [presumed] exposure to Agent Orange, and that it is possible, perhaps likely, that part of the clinical course of the Veteran's cancer was due to Agent Orange exposure.

With regard to the aspect of these opinions stating that an etiology of primary lung cancer was possible, as it could not definitively be excluded, this speculative language negates the probative value of the opinion.

With regard to the aspect of these opinions that correlates the Veteran's development of esophageal cancer with his presumed exposure to Agent Orange, the basis for this opinion is unclear, as the opinion does not convey how the oncologist determined that Agent Orange exposure is a risk factor for developing esophageal cancer.  As the opinion is not supported by a rationale, the opinion is not probative.

Conversely, the VA physician who rendered an opinion in February 2014 regarding the etiology of the cancer of the right lung stated unequivocally that this cancer was a metastasization of the Veteran's primary esophageal cancer, noting that the oncology treatment records and pathology reports did not support the private oncologists' supposition that the cancer could be primary lung cancer.  The VA physician further stated that the Veteran's esophageal cancer, which in turn caused his death, is unrelated to his presumed exposure to Agent Orange, and provided a cogent rationale for this opinion.  The VA physician noted that noted that the Institute of Medicine's most recent report stated that insufficient evidence exists to support a correlation between Agent Orange exposure and the development of esophageal cancer, and that the Veteran had a [non-service related] risk factor for developing esophageal cancer, namely that he smoked cigarettes for the 30 years prior to his diagnosis of esophageal cancer in 2000.

As this negative nexus opinion is unequivocally stated, predicated on a review of the Veteran's claim file and relevant medical publications, and is supported by a clear rationale, the opinion is probative evidence against the claim.  

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


